MEMORANDUM OF DECISION.
Defendant Earl Hopkins appeals from a judgment of the Superior Court (Oxford County) revoking his probation pursuant to 17-A M.R.S.A. § 1206 (1983 & Supp.1986). On appeal, he challenges the sufficiency of the evidence to support the revocation. We conclude that there was sufficient evidence presented to allow the single justice to find by a preponderance of the evidence that defendant had inexcusably failed to comply with the requirement of restitution because of his failure to make a bona fide effort to acquire the resources to pay.
The entry is:
Judgment affirmed.
All concurring.